Citation Nr: 1103674	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2010) for syncopal episodes, claimed as 
seizures or blackouts, related to surgeries conducted at a VA 
facility in 1999.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1976 to 
September 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for service 
connection for syncopal episodes as secondary to residuals of a 
left mandible fracture.

The Veteran testified before the undersigned at a May 2004 RO 
(Videoconference) hearing.  A hearing transcript has been 
associated with the claims file.

This matter was remanded in November 2004, July 2007 and December 
2009.

The Board's December 2009 remand re-characterized the instant 
claim as a claim under the provision of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2010) to accurately describe the nature of the 
Veteran's claim.

Subsequent to the issuance of the October 2010 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
argument in support of his appeal.  A waiver of RO consideration 
of this argument is unnecessary as it was duplicative of argument 
previously considered.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a left 
ear disability appears to have been raised by the Veteran 
in a January 2010 letter and the issue of entitlement to 
an increased rating for residuals of a left mandible 
fracture appears to have been raised by the Veteran in a 
December 2010 letter.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Any episodes of syncope, claimed as a seizure disorder or 
blackouts, which may have resulted from the surgeries performed 
by VA in 1999 to repair an oral antral fistula were not the 
proximate result of a lack of skill, carelessness, negligence, 
error in judgment, or a reasonably foreseeable event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 
1151 for syncope episodes, claimed as a seizure disorder or 
blackouts, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.358, 3.361, 3.800, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable AOJ decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Veteran was provided with VCAA notice in a January 2010 
letter.  This letter informed him of the evidence required to 
substantiate his claim for compensation under 38 U.S.C.A. § 1151.  
This letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claim.  This letter was provided after the initial 
adjudication of the Veteran's claim.

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  The 
timing deficiency was cured by readjudication of the claim in an 
October 2010 SSOC after the notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
Several VA examinations have been conducted and a sufficient 
opinion has been obtained.  A January 2010 response from the 
Social Security Administration (SSA) indicated that the Veteran's 
records could not be located.

The Board notes that the Veteran, on numerous occasions, has 
requested that VA telephone specific individuals to obtain an 
oral statement on various subjects, including the circumstances 
surrounding his reported syncopal episodes.  VA has no obligation 
to seek out such oral statements from private individuals.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126.  The Veteran has 
been repeatedly advised, including in the January 2010 letter, 
that he may submit written statements from people who have 
witnessed how his disability symptoms have affected him.  In 
fact, he submitted an undated letter from his former employer 
describing the circumstances of his prior employment.  The 
Veteran has received proper notice of what efforts VA will 
undertake to obtain evidence on his behalf and has displayed 
actual knowledge of these provisions.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2004 
hearing, the undersigned inquired as to what treatment the 
Veteran was receiving for his seizures and advised him to obtain 
an opinion regarding the etiology of his seizures from his 
treating physician.  The Veteran was offered an opportunity to 
ask the undersigned questions regarding his claim.  The Board 
therefore concludes that it has fulfilled its duty under Bryant.

In a November 2004 remand, the Board instructed the AOJ to obtain 
private treatment records and afford the Veteran a VA examination 
to determine the etiology of his claimed syncopal episodes.  Such 
a VA examination was conducted in May 2006 and the requested 
private treatment records are located in the claims file.

The Board instructed the AOJ in its November 2007 remand to 
provide the Veteran with corrective VCAA notice and for an 
additional opinion regarding the etiology of his claimed syncopal 
episodes to be obtained.  Such notice was provided in November 
2007 and such a VA opinion was obtained in August 2009.  Finally, 
the Board instructed the AOJ in its December 2009 remand to send 
further corrective VCAA notice, obtain the Veteran's SSA records 
and obtain specific private treatment records.  Such corrective 
notice was provided in January 2010 and a January 2010 response 
from SSA indicated that they were unable to locate the Veteran's 
records after an exhaustive and comprehensive search.  The 
specified private treatment records are located in the claims 
file.  The Board therefore concludes that there has been 
substantial compliance with the terms of the previous remands.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of his claim.

38 U.S.C.A. § 1151 Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault, or an event not 
reasonably foreseeable.  Id.

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under  38 C.F.R. § 17.32(b), 
as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Factual Background

The Veteran contends that he now suffers from blackouts or 
seizures as a result of three oral surgeries conducted by VA in 
1999.

A March 1999 VA operative report noted that the Veteran presented 
for the extraction of tooth #15 in December 1998 and that there 
was maxillary sinus exposure during this procedure.  He had 
undergone surgery in January 1999 for the closure of the oral 
antral communication during which a buccal sliding flap was 
placed.  This flap ultimately failed, his communication remained 
and he was placed on oral antibiotics and pain medication.  He 
underwent the closure of this left oral antral fistula with a 
palatal sliding flap without associated complications.

A June 1999 VA operative report indicated that the previous 
procedures to close the oral antral fistula had failed and that 
the Veteran was undergoing a third procedure.  A buccal fat pad 
combination with a buccal pedicle flap and Biomet for a tri-layer 
closure of the oral antral fistula was used.  This procedure was 
noted to be conducted without complications.

The Veteran complained of recurrent blackouts and that he 
"dropped after talking" in a June 2000 VA treatment note.  His 
last blackout was in February 2000 and he experienced postictal 
confusion.  The Veteran's mother reported seizure-like activity 
during this incident.  The examiner noted that the Veteran's 
symptoms were more consistent with neurological involvement, 
especially given his past history of spinal meningitis.

An August 2000 private emergency room note indicated that the 
Veteran had been transported from jail and presented as 
combative.  He was noted to have spit in a resident's face and 
then to have yelled after being placed in four-point hard 
restraints.  Despite multiple doses of Ativan and Haldol, he 
continued to be combative without displaying signs of sedation.  
He was then intubated and sedated.  He was admitted for four days 
of treatment during which he was "medically paralyzed."  An 
accompanying electroencephalogram (EEG) was normal.  A head 
computed tomography (CT) scan and a "tox" screen were negative.  
A lumbar puncture was ordered.  An assessment of an altered 
mental state, most likely secondary to alcohol withdraw, was 
made.

An October 2000 private treatment summary from Dr. C. W. 
indicated that amoxicillin was prescribed to the Veteran to treat 
a gingival infection.

The Veteran reported that he had recently experienced a syncopal 
episode and a subsequent generalized seizure in an April 2001 
private treatment note.  An assessment of a syncopal episode was 
made.  A second April 2001 private treatment note indicated that 
the etiology of these episodes were unclear.

Complaints of intermittent episodes of syncope for the past two 
years were reported in a June 2001 VA neurology treatment note.  
These episodes occurred approximately every ten days and came on 
without any warning signs or symptoms.  He suddenly lost 
consciousness and fell to the ground without chest pains, 
palpitations, lightheadness, weakness, numbness or vision changes 
before the episodes.  His mother, friends and brother state they 
have seen him laying on the ground during these episodes with his 
eyes closed, his breathing deep and slow and with no movement.  
He remained with a loss of consciousness after 10 to 20 minutes 
and then experienced generalized shaking for 30 to 45 seconds.  
He often returned to his normal state of consciousness within 
seconds of "waking up."  On occasion, he had "woken up" 
feeling confused and groggy with nausea and dysarthria.  
Incontinence or tongue biting were denied.  Assessments of rule-
out Torsade des Pointes and rule-out atonic seizure disorder were 
made.

A June 2001 VA neurology addendum indicated that the Veteran's 
reported history was consistent with either seizures or syncope.  
Syncope usually did not last long and there were no movements 
except mild, generalized shaking which occurred just prior to 
regaining consciousness.  Incontinence or tongue biting were 
denied.  A Holter monitor was ordered.

A June 2001 VA brain magnetic resonance imaging (MRI) scan was 
normal.  A June 2001 VA EEG was normal except for increased Beta 
activity which was compatible with an underlying medication 
effect.

An August 2001 private opinion from Dr. C. W. reported that the 
Veteran had been treated by him for chronic facial pain following 
three surgeries needed to close a fistula created from the 
removal of an upper molar tooth.  The Veteran subsequently 
developed nerve damage (i.e., numbness), seizures and syncopal 
episodes due to spinal meningitis after the surgeries.

A December 2001 private treatment summary from Dr. C. W. noted 
that the Veteran underwent initial open reduction and internal 
fixation for a left mandible fracture and subsequently developed 
infectious complications requiring three oro-antril fistula 
surgeries in 1999.  He recently began to experience frequent 
generalized seizures which were controlled by Dilantin.  

Complaints of "blacking out" episodes which occurred about once 
per month were reported in a January 2002 VA treatment note.  An 
assessment of syncopal episodes of undetermined etiology, most 
likely nonepileptic seizures, was made.  An ambulatory EEG was 
not performed as the Veteran was more concerned with pain in his 
jaw.

A localized infection around teeth with "PARL" was noted in an 
October 2002 VA treatment note.

In an April 2003 QTC examination, the Veteran reported undergoing 
a "very rough" tooth extraction in December 1998, creating a 
fistula to the sinus.  He subsequently underwent Caldwell-Kyc 
surgery and developed a seizure disorder.  Following the 
examination and a review of the Veteran's claims file, the 
examiner opined that he was unable to make a diagnosis related to 
the Veteran's claimed seizure disorder as the record did not 
reveal any definite evidence of him suffering from epileptic 
episodes.  The examiner further opined that it was "most 
likely" that the Veteran suffered from non-epileptic seizures.

A July 2003 private treatment summary from Dr. C. W. indicated 
that he was treating the Veteran for seizures, among other 
conditions.

The Veteran reported that he was suffering from spinal meningitis 
in "August" and that was misdiagnosed as alcohol withdraw by a 
private facility in an August 2003 statement.  He was unconscious 
for four days during this hospitalization.

An August 2003 summary from Dr. C. W. noted that the Veteran had 
his first seizure in July 1999, a month after his third surgery.  
He experienced his third seizure in the late fall of 1999.  These 
events were eight to 12 months previous to what the provider 
suspected were misdiagnoses of spinal meningitis, depriving the 
Veteran of Dilantin.

A November 2003 private hospitalization summary indicated that 
the Veteran had been admitted after displaying bizarre behavior 
including talking to himself, responding to internal stimuli and 
auditory hallucinations.  Diagnoses included a psychiatric 
disorder and a seizure disorder.

The Veteran was admitted to a second private hospital in November 
2003 with an altered level of consciousness and extremely high 
blood pressure.  He was noted to have been brought into the 
hospital by paramedics from a psychiatric hospital and that he 
was yelling and wildly flailing at restraints.  In addition, it 
was noted that the Veteran had been involuntarily committed at a 
private hospital after threatening to kill his ex-wife at her 
home and reporting auditory hallucinations.  A history of mental 
illness and long-term speed use was also reported.  Mental status 
examination found him to be disoriented to time, place and 
person, his speech to be incoherent, his recent and remote memory 
to be impaired and revealed auditory hallucinations.  A head CT 
scan was negative for acute intracranial abnormalities and a 
brain MRI was negative for any intracranial abnormalities.  A 
drug screen was positive for polysubstance use, including PCP and 
cocaine.  Once stable, the Veteran signed out against medical 
advice.  Discharge diagnoses included an altered level of 
consciousness and polysubstance abuse.
The Veteran was again admitted for psychiatric treatment in 
December 2003 following complaints of depression and suicidal 
ideation.

During a May 2004 hearing, the Veteran testified that he had his 
first seizure three months after his last VA surgery.  People who 
have witnessed these incidents described them as a seizure but he 
classified these episodes as blackouts and felt as if he was 
"dying" during them.  He was not aware of anything during this 
incidents.

A May 2006 VA neurology examination detailed the Veteran's first 
seizure or blackout, which occurred a month after his last VA 
surgery, noting that he fell between two parked cars as he was 
walking between them.  He woke up a few minutes later confused 
and disoriented and reported that there was no aura or warning 
prior to the incident.  A second episode occurred in January 2000 
while he was at work and felt similar to the first incident.  
Witnesses to this second incident described convulsive shaking 
and a loss of consciousness without a response for several 
minutes.  He reported being somewhat confused after a brief 
period of time after the event.  A third incident occurred in 
November or December 2003 where he suddenly blacked out while 
walking and talking to people.  He was subsequently hospitalized 
with an initial diagnosis of a psychological condition and was 
catatonic for three days.  The most recent incident occurred in 
December 2005 when he blacked out without warning, fell and woke 
up on the ground.  He eventually sought treatment with his 
private physician who diagnosed him as suffering from a seizure 
disorder and prescribed Dilantin.  Incontinence during any of 
these incidents was denied.

Physical examination conducted by the May 2006 VA neurology 
examiner noted that the Veteran's voluntary eye movements, rapid 
ductions of the eyes, extraocular motion, visual field testing 
and funduscopic examination were within normal limits.  There was 
a reduction of touch and pinprick sensation over the V2 and V3 
distribution of cranial nerve V which was confined to that nerve.  
Sharp and dull discrimination were impaired in the V2 and V3 
distribution on that side.  Corneal reflex was intact bilaterally 
and motor function of the cranial nerve V appeared intact.  
Individual testing of the orbicularis oculi, orbicularis oris and 
frontalsis muscles were intact bilaterally.  There was no 
appreciable dysarthria on spontaneous speech.  
Sternocleidomastoid, trapezius strength and the tongue were 
normal without evidence of atrophy.  Following this examination 
and a review of the Veteran's claims file, a diagnosis of 
probable epilepsy, etiology unknown, was made.  The examiner 
noted that this condition had not been "adequately worked up" 
and noted that the Veteran's current medication regimen was 
inadequate as he continued to experience these events.  It was 
more likely than not that the Veteran's probable seizure disorder 
was unrelated to his in-service automobile accident due to the 
remoteness of the event and the highly unlikely prospect that he 
would develop related epilepsy or seizures at such a late date.  
These incidents would have developed much earlier had they been 
related to this in-service trauma.  Further testing was 
recommended.

In a December 2006 statement, the Veteran reported that he 
experienced public seizures and acted "crazy" while being 
treated at a private hospital in August 2000.

An August 2009 VA neurology opinion, obtained by the same 
examiner who conducted the May 2006 examination, noted that he 
had reviewed the Veteran's claims file including the operative 
reports from his 1999 VA surgeries.  The examiner opined that the 
Veteran's probable epileptic condition was unlikely to be caused 
by the surgical procedures conducted in 1999 for his oral antral 
fistula.  These procedures did not involve a craniotomy, any 
invasion of the cranial vault or any injury to the cerebral 
cortex but involved the maxillary sinus of the skull only.  
Subsequent imaging studies of the head failed to show any 
complications of the surgeries and there were no signs of 
infection or abscess involving the cranial vault except for 
possible chronic sinusitis.  There, in the absence of this 
evidence, it was extremely unlikely that a sinusitis or the 
surgeries as described in the records would lead to an epileptic 
condition.  There was no evidence of any carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance involving the hospital care, medical, surgical treatment 
or examination on the part of VA.  The development of a seizure 
disorder was not a reasonably foreseeable event or complication 
from the surgeries performed at VA in 1999.

Analysis

The evidence of record establishes that the Veteran underwent 
three surgeries at a VA facility in 1999 to repair an oral antral 
fistula that originated following a December 1998 tooth 
extraction.  Subsequent to these surgeries, the Veteran began to 
experience episodes of syncope or seizures.

However, no competent medical evidence has been submitted 
suggesting that the performance of the 1999 surgeries by VA 
resulted in the additional disability of episodes of syncope or 
seizures or that any such additional disability was the proximate 
result of a lack of skill, carelessness, negligence or error 
judgments, or an event which was not reasonably foreseeable.

The August 2009 VA neurologist indicated that it was extremely 
unlikely that the Veteran's syncope episodes or seizure disorder 
were the result of the 1999 surgeries as the 1999 procedures 
involved the maxillary sinus of the skull only, that subsequent 
imaging studies of the head failed to show any surgical 
complications and that there were no signs of post-surgical 
infection.  In addition, the August 2009 VA neurologist 
determined that the development of a seizure disorder was not a 
foreseeable result of the 1999 surgeries nor was there evidence 
of any carelessness, negligence, lack of proper skill, error in 
judgment or similar instance involving the hospital care, 
medical, surgical treatment or examination on the part of VA 
during the 1999 surgeries.  No other competent medical evidence 
has been submitted suggesting such a relationship has been 
submitted.  The Board notes the Veteran's January 2010 statement 
that the VA examiner was the only highly qualified neurologist to 
examine him.

As the weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b). Therefore, the claim for 
entitlement to compensation for syncopal episodes, claimed as 
seizures or blackouts, under the provisions of 38 U.S.C.A. § 1151 
is denied.



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2010) for syncopal episodes, claimed as 
seizures or blackouts, related to surgeries conducted at a VA 
facility in 1999 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


